VOROS, Associate Presiding Judge
(concurring in the result):
T9 The brief of appellant, though poorly focused and nearly free of relevant legal authority, is nevertheless, in my judgment, minimally adequate to place C.P.B.'s sufficiency challenge before this court.
T10 I do not believe that the majority opinion views the evidence in the light most favorable to the juvenile court's findings. But even so viewed, the evidence of drug possession in this case consisted of little more than four one-word answers filled in on a form designed for use at preliminary hearings. Under Provo City Corp. v. Spotts, 861 P.2d 487 (Utah Ct.App.1998), and persuasive non-Utah case law, that is not enough.